                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIE JUNIOR LLOYD,                        )
                                            )
                        Petitioner,         )
                                            )
                  v.                        )           1:19CV602
                                            )
ERIK A. HOOKS, Secretary,                   )
North Carolina Department of                )
Public Safety,                              )
                                            )
                        Respondent.         )


            MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

      Petitioner, a prisoner of the State of North Carolina, seeks

a writ of habeas corpus pursuant to 28 U.S.C. § 2254.                   (Docket

Entry 1.)      Respondent has moved for summary judgment both on

grounds of untimeliness and on the merits.           (Docket Entries 8, 9.)

For the reasons that follow, the Court should grant Respondent’s

instant Motion, and dismiss the Petition as untimely.

                           I. Procedural History

      On July 23, 1999, in the Superior Court of Alamance County, a

jury found     Petitioner    guilty    of   first   degree   murder    in   case

98CRS24229 (see Docket Entry 1, ¶¶ 1, 2, 4-6; see also Docket Entry

1-1 at 34-35) and the trial court sentenced Petitioner to death

(see Docket Entry 1, ¶ 3; see also Docket Entry 1-1 at 34-35).1

Petitioner appealed (see Docket Entry 1, ¶¶ 8, 9(a)-(f)), and the


      1
        Throughout this document, pin citations to page numbers refer to the page
numbers that appear in the footer appended to documents upon their docketing in
the CM/ECF system.
North      Carolina   Supreme      Court   found   no   error   in   Petitioner’s

convictions but remanded for resentencing, State v. Lloyd, 354 N.C.

76 (2001).        At resentencing on August 7, 2002, the trial court

sentenced Petitioner to life imprisonment without the possibility

of parole.       (See Docket Entry 1, ¶ 3; see also Docket Entry 1-1 at

36-37.)

       Petitioner      did   not    thereafter     appeal   the   trial   court’s

judgment of August 7, 2002, but did, on March 4, 2019, file a pro

se motion for appropriate relief (“MAR”) in the trial court (see

Docket Entry 1, ¶¶ 10, 11(a); see also Docket Entry 1-1 at 8-9

(trial court’s order denying MAR and reflecting MAR’s filing

date)).2      The trial court denied Petitioner’s MAR on May 14, 2019.

(Docket Entry 1, ¶ 11(a)(7), (8); see also Docket Entry 1-1 at 8-

9.)3

       Petitioner subsequently filed the instant Petition on June 10,

2019.       (Docket Entry 1 at 18.)4           Respondent moved for summary




       2
           The record does not contain a copy of Petitioner’s MAR.

       3
        Although Petitioner indicates that he “appeal[ed] [the trial court’s
denial of his MAR] to the highest state court having jurisdiction over the action
taken on [his MAR]” (see Docket Entry 1, ¶ 11(d), Petitioner has neither produced
a copy of any such appeal, nor provided any further details regarding the matter
(see generally Docket Entries 1, 12). In any event, as discussed below, any such
appeal would not change the untimeliness of the Petition, see Minter v. Beck, 230
F.3d 663, 665 (4th Cir. 2000).

      4
        Under Rule 3(d) of the Rules Governing Section 2254 Cases in United
States District Courts, the Court deems the instant Petition filed on June 10,
2019, the date Petitioner signed the Petition (under penalty of perjury) as
submitted to prison authorities (see Docket Entry 1 at 18).

                                           2
judgment both on grounds of untimeliness and on the merits (Docket

Entries 8, 9), and Petitioner responded in opposition (Docket Entry

12) and filed a Motion for Appointment of Counsel (Docket Entry

11).     For      the   reasons   that     follow,          the    Court   should       grant

Respondent’s       instant    Motion,     because          Petitioner      submitted      his

Petition outside of the one-year limitations period.

                             II. Grounds for Relief

       The Petition raises two grounds for relief: 1) “[Petitioner]’s

rights    were     violated   under       [the]       5th,       6th,   8th,    [and]    14th

Amendments to the U.S. Constitution, [and] Article 1[,] §[§] 1, 18,

19, 23, 24, 27 [and] 35 of the North Carolina Constitution” (Docket

Entry 1, ¶ 12(Ground One)) because, “[b]y waiting one year to

docket [his] resentencing under th[e] new [version of N.C. Gen.

Stat. § 15A-2004], the [trial] court was stripped of its ability to

impose a[] lesser sentence [than life imprisonment without the

possibility       of    parole]    or     to      .    .     .     consider     mitigating

circumstances” (Docket Entry 1 at 6 (setting forth “Attached Facts

for Ground One”)); and 2) [Petitioner]’s rights were violated under

[the]    5th,      6th,   8th,    [and]        14th        Amendments      to    the     U.S.

Constitution, [and] Article 1[,] §[§] 1, 18, 19, 23, 24, 27 [and]

35 of the North Carolina Constitution[ and] Due Process” (Docket

Entry    1,   ¶   12(Ground      Two)),    in     that       Petitioner’s        “case    was

prejudiced by [his] not having been offerred [sic] a plea bargain”

and by the trial court’s overruling of Petitioner’s trial counsel’s


                                           3
objections at a hearing under Rule 24 of North Carolina’s General

Rules of Practice for the Superior and District Courts and denial

of    several   pretrial   motions   (Docket   Entry   1   at   8     (providing

“Attached [F]acts for Ground Two”)).

                              III. Discussion

       Respondent seeks summary judgment on the grounds that the

Petition was filed outside of the one-year limitations period of

the    Antiterrorism   and    Effective   Death   Penalty       Act    of   1996

(“AEDPA”), see 28 U.S.C. § 2244(d)(1).         (See Docket Entry 9 at 11-

18.)     In order to assess Respondent’s statute of limitations

argument, the Court must first determine when Petitioner’s one-year

period to file his Petition commenced.         The United States Court of

Appeals for the Fourth Circuit has explained:

       Under § 2244(d)(1)(A)-(D), the one-year limitation period
       begins to run from the latest of several potential
       starting dates:

            (A) the date on which the judgment became
            final by the conclusion of direct review or
            the expiration of the time for seeking such
            review;

            (B) the date on which the impediment to filing
            an application created by State action in
            violation of the Constitution or laws of the
            United States is removed, if the applicant was
            prevented from filing by such State action;

            (C) the date on which the constitutional right
            asserted was initially recognized by the
            Supreme Court, if the right has been newly
            recognized by the Supreme Court and made
            retroactively    applicable   to    cases   on
            collateral review; or


                                      4
             (D) the date on which the factual predicate of
             the claim or claims presented could have been
             discovered through the exercise of due
             diligence.

Green v. Johnson, 515 F.3d 290, 303-04 (4th Cir. 2008).                The Court

must determine timeliness on claim-by-claim basis.                See Pace v.

DiGuglielmo, 544 U.S. 408, 416 n.6 (2005).

      Respondent correctly contends that the Petition qualifies as

untimely under subparagraph (A).            (Docket Entry 9 at 12.)5          At

Petitioner’s resentencing on August 7, 2002, he “received the only

sentence he could have received other than death, i.e., life

imprisonment without parole” and thus he “had no right to appeal.”

(Id.)     Further, “even if he did have a right to appeal[,] it would

have fully expired [14] days later when his right to file notice of

appeal expired,” see N.C. R. App. P. 4(a)(2) (allowing 14 days to

appeal     from   criminal   judgment).        (Docket    Entry    9   at   12.)

Therefore, Petitioner’s judgment upon resentencing on August 7,

2002, finalized, at the latest, on August 21, 2002.               See Gonzalez

v. Thaler, 565 U.S. 134, 149-50 (2012) (holding that a petitioner’s

      5
        Neither Petitioner nor Respondent argue that subparagraphs (B), (C), or
(D) apply in this situation. (See Docket Entries 1, 9, 12.) Moreover, the plain
language of subparagraphs (B) and (C) confirms that they have no possible
application, as Petitioner has not alleged any “impediment to filing” the instant
Petition, 28 U.S.C. § 2244(d)(1)(B), and his Grounds for Relief involving
improper resentencing under a new state law, the prosecution’s failure to offer
Petitioner a plea bargain, and the trial court’s rulings on certain objections
and pretrial motions, do not invoke a new “constitutional right” recognized by
the United States Supreme Court and “made retroactively applicable to cases on
collateral review,” 28 U.S.C. §2244(d)(1)(C). Furthermore, as Respondent has
observed, subparagraph (D) could not apply because “Petitioner’s [] Grounds for
Relief . . . are based on factual predicates he was aware of, or through exercise
of due diligence should have been aware of through public sources since the time
of his [August 7,] 2002 resentencing judgment and commitment.” (Docket Entry 9
at 12.)

                                       5
case becomes    final     when   the    time    for   pursuing   direct   review

expires).    Petitioner’s one-year period then ran, unimpeded, from

August 21, 2002, until it expired one year later on Thursday,

August 21, 2003.        Petitioner did not file his instant Petition

until June 10, 2019 (Docket Entry 1 at 18), over 15 years out of

time.

      Petitioner maintains that his Petition remains timely, because

“Due Process allows [him] to file a [MAR] in the [trial court]” at

any time and, thus, “[his] sentence did not actually become final

until the [trial] court ruled on [his] . . . MAR[].”             (Docket Entry

1, ¶ 18.)    However, because (as detailed above) Petitioner filed

his pro se MAR on March 4, 2019, well after AEDPA’s one-year

statute of limitations had already run, that belated filing could

not toll the limitations period, see Minter v. Beck, 230 F.3d 663,

665   (4th   Cir.    2000)   (finding    that    state   filings   made   after

expiration of federal limitations period do not restart or revive

that period).       Moreover, in Petitioner’s response in opposition to

Respondent’s    instant      Motion,   Petitioner      neither   contested   the

timeliness analysis nor provided any grounds for equitable tolling

of the limitations period, see Holland v. Florida, 560 U.S. 631,

649 (2010) (holding that equitable tolling requires proof that

“extraordinary circumstance . . . prevented timely filing”).                 (See

Docket Entry 12.) Therefore, Petitioner filed his claims untimely,

outside of the statute of limitations.


                                        6
                             IV. Conclusion

     The statute of limitations bars the instant Petition.6

     IT IS THEREFORE RECOMMENDED that Respondent’s Motion for

Summary Judgment (Docket Entry 8) be granted, that the Petition

(Docket Entry 1) be dismissed, and that a judgment be entered

dismissing this action, without issuance of a certificate of

appealability.

     IT IS ORDERED that Petitioner’s Motion for Appointment of

Counsel (Docket Entry 11) is DENIED.


                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge

November 20, 2019




     6
        For this same reason, the undersigned will deny Petitioner’s separate
Motion for Appointment of Counsel (Docket Entry 11).

                                     7
